Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 – 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Garcia et al. (7,232,398). In regard to claim 1, Garcia discloses a system, comprising a cover plate (Fig. 1, item 40) for a head assembly (Fig. 1, item 32), wherein a cross-member is integrated into the cover plate (Fig. 1, item 44) and configured to attach to a vehicle frame (Fig. 8, Item 196).
In regard to claim 3, Garcia discloses wherein the cover plate comprises an opening through which a yoke shaft extends (Figs. 4 and 6, item 154).
In regard to claim 4, Garcia discloses wherein the yoke shaft couples to a drive axle (Fig. 6, item 158).
In regard to claim 5, Garcia discloses wherein the cross-member extends in a direction normal to a central axis of the yoke shaft (Figs. 1 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 – 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (7,232,398) as applied to claims 1 and 3 – 5 above, and further in view of Marsh et al. (7,559,390). In regard to claim 7, Garcia discloses wherein the cross-member comprises a first portion and a second portion, wherein the first portion and the second portion extend from the cover plate in a direction normal to a central axis of the electric axle carrier (Fig. 1, right and left instances of item 44).
In regard to claim 8, Garcia discloses wherein the first portion and the second portion are identical in size and shape (Fig. 1).
In regard to claim 14, Garcia discloses wherein the cover plate is bolted to the head assembly (Fig. 2).
Garcia does not disclose the use of an electric motor. In regard to claim 2, Marsh discloses wherein a head assembly is an electric axle carrier head assembly (Fig. 1, item 150).
In regard to claim 6, Marsh discloses an electric system comprising an electric motor (Fig. 1, item 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electric motor, taught by Marsh, to the system of Garcia, in order to provide power and increase vehicle range while not increasing fossil fuel usage by the vehicle.

Allowable Subject Matter
Claims 16 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: Garcia et al. (7,232,398) discloses a system similar to the instant invention; however Garcia, either alone or in combination, neither discloses nor suggests a system comprising (in regard to claim 16) an input helical gear set configured to receive an output from an electric motor and a hypoid gear set configured to receive a helical gear set output and provide an input to a yoke shaft. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Garcia et al. (7,232,398) discloses a system similar to the instant invention; however Garcia, either alone or in combination, neither discloses nor suggests a system (in regard to claim 9) wherein a first portion comprises a first upper arm and a first lower arm, wherein the first upper arm is coupled to a first upper mating feature and the first lower arm is coupled to a first lower mating feature. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Laforce et al. (11,338,660) disclose a modular head assembly for an electric axle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618